              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 1 of 36




KLEHR HARRISON
HARVEY BRANZBURG LLP
Jordan M. Rand (Pa. I.D. 208671)
1835 Market Street, Suite 1400
Philadelphia, PA 19103
(215) 569-3024
jrand@klehr.com
Attorneys for Defendant

                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARK HOLBROW,                                            :
                                                         :
                                              Plaintiff, :
                             v.                          :
                                                         :
MYLIFE.COM, INC.,                                        : NO:
                                                         :
                                             Defendant. :
                                                         :

                                      NOTICE OF REMOVAL

         DefendantMyLife.com, Inc. (“MyLife.com”) hereby notices the removal of the above-

entitled action from the Court of Common Pleas of Bucks County, Pennsylvania, No. 2012-

00634 (the “State Action”) to the United States District Court for the Eastern District of

Pennsylvania under 28 U.S.C. §§ 1332, 1441 and 1446. In support of this Notice of Removal,

MyLife.com states as follows:

        1.         On February 3, 2021, Plaintiff Mark Holbrow (“Plaintiff”) filed and served upon

MyLife.com a Complaint initiating the State Action. True and correct copies of th e Co mplain t

and State Court Docket are attached as Exhibit “A.”

        2.         MyLife.com is a Delaware corporation with a principal place of business at 1100

Glendon Avenue, Suite 720, Los Angeles, California 90024. Ex. A at ¶ 3.

        3.         MyLife.com is therefore a citizen of Delaware and California.

        4.         Plaintiff is a citizen of the Commonwealth of Pennsylvania. Ex. A at ¶ 1.

116556151_1
PHIL1 9346946v.1
              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 2 of 36




         5.        Complete diversity of citizenship existed between the parties at the time the

Complaint was filed, and it continues to exist as of the date of this Notice of Removal.

         6.        The Pennsylvania Rules of Civil Procedure do not permit litigants to demand a

sum certain as damages. Pa. R. Civ. Pro. 1021(b). “In counties having rules governing

compulsory arbitration,” however, “the plaintiff shall state whether the amount claimed does or

does not exceed the jurisdictional amount requiring arbitration referral by local rule.” Pa. R. Civ.

Pro. 1021(c). The Bucks County Local Rules of Civil Procedure provide for compulsory

arbitration on all cases where the amount in controversy is less than $50,000.00. Bucks County

L. R. Civ. Pro. 1301(a). Plaintiff in this action has alleged that the amount in controversy is in

excess of $50,000.00 and that this case was therefore not subject to compulsory arbitration in the

Bucks County Court of Common Pleas. Plaintiff has further alleged in support of his claim f or

defamation that he “suffered typical general damages, such as injury to reputation, impairment of

standing in the community, personal humiliation and mental anguish.” Plaintiff seeks both

compensatory and punitive damages. Plaintiff alleges identical harms and demands identical

damages with respect to his claim for invasion of privacy. Considering the nature of Plain tif f’s

claims, his indication that the amount in controversy exceeds the compulsory arbitration

threshold and his demand for both compensatory and punitive damages, the amount in

controversy in this matter exceeds $75,000.00.

         7.        This Court therefore has diversity jurisdiction under 28 U.S.C. § 1332, as the

parties are citizens of different states and the amount in controversy exceeds $75,000.00.

         8.        Removal is timely pursuant to 28 U.S.C. § 1446(b) because this Notice is filed

within thirty (30) days after service of the Complaint.




116556151_1                                      2
PHIL1 9346946v.1
              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 3 of 36




         9.        Written notice of the filing of this Notice of Removal is being served on this d ate

upon Plaintiff’s counsel of record as required by 28 U.S.C. § 1446(d). See Exhibit “B.”

        10.        A true and correct copy of this Notice of Removal is being filed on this date with

the Clerk of the Court of Common Pleas for Bucks County, Pennsylvania as required by 28

U.S.C. § 1446(d).

        11.        Venue is proper for removal purposes only under 28 U.S.C. § 1441(a) because the

Court of Common Pleas for Bucks County, Pennsylvania is located within the district of the

United States District Court of the Eastern District of Pennsylvania.

        12.        For the foregoing reasons, MyLife.com has properly removed this action to the

United States District Court for the Eastern District of Pennsylvania as provided by law.


                                                                Respectfully submitted by:

                                                                KLEHR HARRISON HARVEY
                                                                BRANZBURG LLP
Date: February 23, 2021

                                                                /s/ Jordan Rand
                                                                Jordan M. Rand (208671)
                                                                1835 Market Street, Suite 1400
                                                                Philadelphia, PA 19103
                                                                (215) 569-3024
                                                                jrand@klehr.com




116556151_1                                        3
PHIL1 9346946v.1
              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 4 of 36




                                CERTIFICATE OF SERVICE

         I, Jordan Rand, Esquire, do hereby certify that a true and correct copy of Defendant’s

Notice of Removal was filed on the date set forth below and served upon the following counsel

of record:

                                    Andrew Cotlar, Esquire
                                    COTLAR & COTLAR
                                     23 West Court Street
                                    Doylestown, PA 18901
                                     Attorney for Plaintiff

                                                           KLEHR HARRISON HARVEY
                                                           BRANZBURG LLP
Date: February 23, 2021

                                                           /s/ Jordan Rand
                                                           Jordan M. Rand (208671)
                                                           1835 Market Street, Suite 1400
                                                           Philadelphia, PA 19103
                                                           (215) 569-3024
                                                           jrand@klehr.com




116556151_1                                   4
PHIL1 9346946v.1
              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 5 of 36




                           EXHIBIT A




116556151_1                             5
PHIL1 9346946v.1
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 6 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 7 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 8 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 9 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 10 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 11 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 12 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 13 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 14 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 15 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 16 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 17 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 18 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 19 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 20 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 21 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 22 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 23 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 24 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 25 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 26 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 27 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 28 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 29 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 30 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 31 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 32 of 36
Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 33 of 36
              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 34 of 36




                            EXHIBIT B




116556151_1                              6
PHIL1 9346946v.1
              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 35 of 36




 KLEHR HARRISON
 HARVEY BRANZBURG LLP
 Jordan M. Rand (Pa. I.D. 208671)
 1835 Market Street, Suite 1400
 Philadelphia, PA 19103
 (215) 569-3024
 jrand@klehr.com
 Attorneys for Defendant

MARK HOLBROW,                                       : COURT OF COMMON PLEAS
                                                    : BUCKS COUNTY
                                         Plaintiff, :
                          v.                        :
                                                    :
MYLIFE.COM, INC.,                                   : NO: 2021-00634
                                                    :
                                        Defendant. :
                                                    :

                     NOTICE OF REMOVAL TO FEDERAL COURT

TO:      Clerk, Bucks County Court of Common Pleas
         1 0 0 Main Street
         Do ylesto wn, PA 18901

        Pursuant to Title 28 U.S.C. §§ 1332, 1441 and 1446, you are hereby notified that on

February 23, 2021, Defendant MyLife.com, Inc. filed a Notice of Removal, a copy of which is

attached hereto as Exhibit “A,” in the United States District Court for the Eastern District of

Pennsylvania.

                                                          Respectfully submitted by:

                                                          KLEHR HARRISON HARVEY
                                                          BRANZBURG LLP
Date: February 23, 2021

                                                          /s/ Jordan Rand
                                                          Jordan M. Rand (208671)
                                                          1835 Market Street, Suite 1400
                                                          Philadelphia, PA 19103
                                                          (215) 569-3024
                                                          jrand@klehr.com




116556151_1
PHIL1 9346946v.1
              Case 2:21-cv-00819 Document 1 Filed 02/23/21 Page 36 of 36




 KLEHR HARRISON
 HARVEY BRANZBURG LLP
 Jordan M. Rand (Pa. I.D. 208671)
 1835 Market Street, Suite 1400
 Philadelphia, PA 19103
 (215) 569-3024
 jrand@klehr.com
 Attorneys for Defendant

MARK HOLBROW,                                        : COURT OF COMMON PLEAS
                                                     : BUCKS COUNTY
                                          Plaintiff, :
                          v.                         :
                                                     :
MYLIFE.COM, INC.,                                    : NO: 2021-00634
                                                     :
                                         Defendant. :
                                                     :

                                CERTIFICATE OF SERVICE

         I, Jordan Rand, Esquire, do hereby certify that a true and correct copy of Defendant’s

Notice of Removal was filed with the Court on the date set forth below and served upon counsel

via US Regular Mail and/or electronic mail, as follows:

                                    Andrew Cotlar, Esquire
                                    COTLAR & COTLAR
                                     23 West Court Street
                                    Doylestown, PA 18901
                                     Attorney for Plaintiff


                                                           KLEHR HARRISON HARVEY
                                                           BRANZBURG LLP
Date: February 23, 2021

                                                           /s/ Jordan Rand
                                                           Jordan M. Rand (208671)
                                                           1835 Market Street, Suite 1400
                                                           Philadelphia, PA 19103
                                                           (215) 569-3024
                                                           jrand@klehr.com




116556151_1
PHIL1 9346946v.1
